Citation Nr: 1414192	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified at a DRO hearing in April 2012.  A transcript of the hearing is of record.  The Travel Board hearing scheduled in June 2013 was cancelled.  

The issue has been recharacterized to comport with the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to a psychiatric disorder as a result of service.  He testified to having been stationed on Francios Kaserne, Hanau, Germany.  He stated that he was tasked with driving a soldier to the airport in Frankfurt, Germany, in 1983, and that while inside the terminal, a bomb detonated, he was thrown to the ground and people were injured.  He added that he went back to his barracks and that within a day or two he went on sick call at Pionier Kaserne, Hanau, due to headaches and nausea, and that the doctor told him he might have suffered a mild concussion.  In a May 2012 statement, he clarified that the bombing incident at the airport occurred in 1985.  

Service personnel records reflect he was stationed in Germany from 1983 to 1986.  His principal duty in 1983 is listed as Cannoneer with "A BTRY 1/40th FA GERMANY."  His DD 214 reflects his decorations and awards include a Driver and Mechanic Badge and a Driver - T Qualification Bar.  

Dental Health Record entries reflect treatment at Francios Kaserne, Hanau Dental Clinic.  

A May 1985 record reflects complaints of pain, vomiting, nausea, and dizziness and possible food poisoning was noted.  Lighted headedness, nausea and lethargy were attributed to having been burning powder earlier that evening.  

A November 1988 record notes the history reflected in the service treatment records included dizziness or fainting spells, head injury, and frequent trouble sleeping in June 1982, and in June1983, complaints of headaches for 5 days.  "No other problems noted in following years." 

The October 1989 separation examination report shows psychiatric examination was normal.  On the accompanying medical history to the October 1989 separation examination report, he indicated that he had or had had frequent trouble sleeping, depression or excessive worry, and dizziness or fainting spells.  

A May 1996 VA discharge summary reflects psychosis, not otherwise specified, and major depression.  A March 1997 PTSD evaluation report reflects a diagnosis of schizoaffective disorder, and a history of traumatic experiences during service was noted to include military sexual trauma.  

Social Security Administration (SSA) records reflect disability due to a functional psychotic disorder since February 1997.  An August 2001 psychiatric report notes that the Veteran appeared to have maintained or developed a rather low stress threshold by the mid-1990s, noting however, that he reportedly retreated from job stresses as early as 1993.  

A September 2006 VA treatment record reflects a history of auditory hallucination for approximately 15-20 years and paranoid delusion since the 1990s, "at least."  

A VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   
Although a January 2012 Report of Contact reflects that Pocatello Vet Center reported having no treatment records pertaining to the Veteran, a March 2007 VA treatment Pocatello Community Based Outpatient Clinic (CBOC) record specifically states that the Veteran was referred via the Pocatello Vet Center for a PTSD evaluation, and that he "will continue in individual and group therapy at the Pocatello vet vcenter and attend MST Coping Skills twice per month."  Another attempt to obtain treatment records from the Pocatello Vet Center is to be made.

The duty to assist requires that VA obtain relevant records in the possession of a Federal agency, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159  (2011). Therefore, the records from Elmendorf Air Force Base records must be obtained unless it is documented that further efforts to get them would be futile. 

The Veteran testified to having recent treatment at the Spokane Vet Center.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Pocatello Vet Center in Pocatello, Idaho, as well as from the Spokane Vet center, as well as any other VA facility identified by the Veteran or in the record.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claim file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records.  

2. Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

   The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is related to service or caused or aggravated by service-connected GERD.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


